Citation Nr: 1446078	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the knees, status post total knee replacements.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2014, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The Veteran's osteoarthritis of the knees, status post total knee replacements, was initially demonstrated many years after service, and has not been shown by the most probative competent clinical, or competent and credible lay, evidence to be causally related to the Veteran's active service.


CONCLUSION OF LAW

Osteoarthritis of the knees, status post total knee replacements, was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION


Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2009 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, the Veteran was provided a VA examination in December 2009, in connection with his claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the December 2009 VA examination was adequate because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the Veteran was assisted by an accredited representative from the Disabled American Veterans.  The representative and the VLJ identified the issue and noted the elements of the claim that were lacking to substantiate the claim for service connection.  The VLJ solicited information as to any pertinent potentially available outstanding evidence.  The VLJ asked questions to ascertain the onset of symptoms, duration of symptoms, and any nexus between current disability and service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has yet to be obtained.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

38 U.S.C.A. § 1154(b) provides that "in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  In adjudicating a claim for service connection, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The Veteran contends that his bilateral knee disability was incurred during the performance of his military duties, including jumping out of airplanes.  Through various written statements and at his July 2014 Board hearing, he reported that on active duty he served as an infantry paratrooper with the 82nd Airborne Division and made a total of 56 jumps from an aircraft in flight.  He reported he had had to wear heavy combat gear and carry weapons and walk 25 miles in 7 hours and 7 miles in 2 1/2 hours.  He indicated that he had undergone a total knee replacement on both knees as the knees were worn out due to the harsh physical impact on the knees from his military duties, in particular, the parachute jumps.

The Veteran's Form DD-214 shows that his military occupational specialty (MOS) was a light weapons infantryman, and that he was awarded a Parachutist Badge, and a Combat Infantryman Badge.  Thus, in light of the evidence of record, and the Veteran's statements regarding the nature of his military duties, the Board finds that it would have been consistent with the circumstances of his military service that his duties included as a paratrooper infantryman.  38 U.S.C.A. § 1154(a).  As such, the Board concedes that the Veteran was exposed to physical impact involving use of his knees in service.

However, after considering the totality of the evidence of record, the Board concludes that service connection is not warranted for osteoarthritis of the knees, status post total knee replacements.

As an initial matter, the Veteran has current diagnoses of osteoarthritis of both knees, as documented by the Veteran's VA treatment records and VA examination reports.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  To that effect, a July 2008 VA treatment report reflects that on x-ray, the Veteran had severe medial compartment osteoarthritis with patellofemoral spurring in the left knee and moderate compartment osteoarthritis in the right knee.  The assessment was bilateral knee osteoarthritis.  Private treatment records reflect that the Veteran underwent total right knee replacement in April 2009 and total left knee replacement in August 2009, at the Sacred Heart Hospital.

However, the Veteran's bilateral knee disability was first manifested many years after service and has not been shown to be etiologically related to service.  

Specifically, the Veteran's service treatment records are negative for any knee condition.  Furthermore, in the report of medical history completed for his September 1965 separation examination, the Veteran denied any painful joints, "bone, joint, or other deformity," or "trick" or locked knee.  Clinical examination of the lower extremities was normal.  Although medical records dating back to 1962 were of record, the first medical evidence of a knee condition was in June 1981 when the Veteran was seen for a left knee injury.  Private treatment records from the Sacred Heart Hospital shows that the Veteran was admitted for surgery on the left knee for degenerative arthritis and cyst.  At that time, it was also noted that the Veteran had a history of right knee surgery from ligament damage due to a football injury.

As such, the Board finds that the Veteran's current bilateral knee arthritis did not manifest in service or within one year after separation from service.  The Veteran does not contend, and the record does not demonstrate, that he had arthritis of either knee manifesting to a compensable degree within one year of separation from service.  Therefore, service connection for osteoarthritis of the knees, status post total knee replacements, is not warranted on a presumptive direct incurrence basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran does not report a specific knee injury in service but has maintained that numerous parachute jumps from airplanes with heavy-weight combat gear and weapons strained his knees in service.  The Board finds the lay statements from the Veteran to be competent and credible evidence as to the claimed military duties involving parachute jumps.  However, to the extent that the Veteran is claiming continuity of symptomatology of knee arthritis, while the Board readily acknowledges that the Veteran is competent to state that he had knee problems since active service, he is not credible with respect to his reports related to onset or continuity of symptoms since active service.  

To that effect, the Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's disability is diagnosed as arthritis and recognized as a chronic condition.  38 C.F.R. § 3.309(a).  Nevertheless, on his September 1965 separation examination, the Veteran denied any swollen or painful joints, "bone, joint, or other deformity," or "trick" or locked knee.  Furthermore, the first record of left knee problem was in June 1981, at which time the Veteran also reported a history of a right knee surgery due to a football injury in college.  The Veteran did not mention any previous injury or problem in his knee that existed prior to the football injury at that time.  In March 2001 and May 2001 written statements, the Veteran reported that he had received an athletic scholarship to a state university from 1966 to 1970, and that, in his junior year, he received a knee injury that ended his football career; he underwent a knee surgery at University Hospital in Jackson, Mississippi, in 1968.  He also indicated that he worked for a railroad company from 1970 to 1982 and was pulled out of service with the Alabama National Guard due to a left knee and left arm injury in 1973.  University of Mississippi hospital records were found to be unavailable in this case.  Additionally, in a September 2001 VA mental health treatment data sheet, the Veteran again reported that he played football in high school and college, and received a football scholarship for college.  He further reported that he was "injured in college football and messed up right knee."  

The Board finds it significant that the Veteran has never mentioned any injury or problem in his knees that existed prior to the football injury in 1968, prior to the time he filed the present claim for service connection for bilateral knee disability.  The Board also does not find it reasonable that the Veteran would be experiencing knee problems since service and continue to play football in college.  Further, during the July 2014 Board hearing, the Veteran's wife testified that although she had known the Veteran since 1967, she first noticed the Veteran's significant knee problems in the seventies.

Thus, the Veteran's assertions of continuity of symptomatology are inconsistent with the other evidence in the claims file.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness. It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.").  In light of the above, the Board finds that service connection based on continuity of symptomatology is not warranted.

Furthermore, the opinion of the VA examiner in December 2009 concludes that the Veteran's current osteoarthritis of the bilateral knees is not caused by or a result of parachute jumps because of lack of documentation of any knee injuries or treatment related to parachute jumps while in service, and because of the Veteran's statements about knee injuries after service.  In this regard, during the December 2009 VA examination, the Veteran denied seeking medical care for any injuries after parachute jumps while in service and that he started having problems with his knees about 2 years after leaving service, which coincides with the time he started playing college football.  He also related that his right knee was injured in college and had meniscal tear repair for this injury and that he fell on his left knee on the job in 1978, which led to a meniscal tear repair in the left knee.

The Board finds this VA opinion to be competent, highly probative medical evidence as to whether the Veteran's current bilateral knee osteoarthritis was caused by his service.  It was based on a thorough review of the Veteran's records, including the personal interview with the Veteran, and was supported by an adequate rationale consistent with the other medical evidence of record.  There is no other controverting medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

To that effect, the Board also considered a January 2010 letter from Dr. E. Jean Dabezies.  In that letter, Dr. Dabezies stated that the Veteran had a history of osteoarthritis of bilateral knees and underwent total knee arthroplasties.  The Veteran reported at the initial treatment that he had problems with his knees for 30 years and related the problems to his history of being a paratrooper and jumping out of airplanes.  Dr. Dabezies opined that "I think it is entirely possible that this former lifestyle had a significant contribution to the development of osteoarthritis particularly since he reports that he had these problems for over thirty years."  However, speculative language such as "possible" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Furthermore, Dr. Dabezies' opinion was not based upon a review of the Veteran's claims file, but rather primarily based on the Veteran's reported history of knee problems for over 30 years.  It is not indicated that the Veteran disclosed the full medical history, including the post-service knee injuries, or such history was considered by Dr. Dabezies in rendering the opinion.  As such, Dr. Dabezies' opinion is of lesser probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  Thus, this opinion has limited probative value.

The Board recognizes that in certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the cause of osteoarthritis is a complex issue that cannot be determined based on mere personal observation by a lay person and is typically determined by persons with medical training.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Veteran has not been shown to have had the requisite medical training.  Thus, the Veteran is not competent to render a medical diagnosis or opinion as to etiology of knee osteoarthritis in this case.

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for osteoarthritis of the knees, status post total knee replacements.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for osteoarthritis of the knees, status post total knee replacements, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


